Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), by and between Real Mex
Restaurants, Inc., a Delaware corporation (the “Company”), and Frederick Wolfe
(the “Executive”).  Capitalized terms used herein but not otherwise defined have
the meaning set forth in Section 1.1 hereof,

 

WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, each upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual undertakings contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
Definitions

1.1   Definitions.  As used herein, the following terms shall have the following
meanings.

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

 

“Board” means the board of directors of the Company.

 

“Cause” means (i) the commission of a felony or a crime by Executive involving
moral turpitude or the commission of any other act or omission by Executive
involving dishonesty, disloyalty or fraud with respect to any member of the
Company Group, (ii) conduct by Executive which brings any member of the Company
Group into substantial public disgrace or disrepute, (iii) failure by Executive
to perform material duties as reasonably directed by the Board and, if
susceptible to remedy or cure, is not cured or remedied and continues for
fifteen (15) days after the Board has given written notice to the Executive

  


--------------------------------------------------------------------------------


specifying in reasonable detail the manner in which Executive has continued to
fail to perform his duties, (iv) gross negligence or willful misconduct by
Executive with respect to any member of the Company Group, or (v) any beach of a
material provision of this Agreement by Executive that is not susceptible to
remedy or cure, or if susceptible to remedy or cure, is not cured or remedied
and continues for fifteen (15) days after the Board has given written notice to
Executive specifying the manner in which Executive has breaches this Agreement.

 

“Company Group” means, collectively, the Company and its Subsidiaries and any
successors thereto.

 

“Employment Period” has the meaning set forth in Section 2.1.

 

“Good Reason” means a material reduction in Executive’s responsibilities and
duties in his capacity as President and Chief Executive Officer of the Company
that is not susceptible to remedy or cure, or if susceptible to remedy or cure,
is not cured or remedied and continues for fifteen (15) days after Executive has
given the Board written notice of such material reduction.

 

“Permanent Disability” means either (i) Executive is or (ii) in the good faith
determination of the Board, Executive will likely be unable to substantially
perform, by reason of illness, accident, injury, physical or mental incapacity
or other disability, his duties or obligations under his Agreement for a period
of ninety (90) consecutive days or for shorter periods aggregating 120 days
during any period of twelve (12) consecutive months.

 

“Person” means an individual, a partnership, a corporation, and association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other

2


--------------------------------------------------------------------------------


business entity, a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, association or other business
entity.

 

ARTICLE II

Employment

 

2.1   Employment.  The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company and such other members of the Company Group
as the Board shall determine, upon the terms and conditions set forth in this
Agreement for the period beginning on August 21, 2006 (the “Commencement Date”)
and ending as provided in Section 2.4 (the “Employment period”).

 

2.2   Position and Duties.

 

(a)           Commencing on the date and continuing during the Employment
Period, Executive shall serve as President and Chief Executive Officer of each
of the Company and such other members of the Company Group as the Board shall
determine and shall have the typical duties, responsibilities and authority of a
Person serving in such capacities in an organization of similar size and
structure as the Company, subject in each instance to the supervision and
direction of the Board or such Person as the Board may designate, Executive
shall report directly to the Board or to such other Person as the Board may
designate.

 

(b)           Executive shall devote his best efforts and his full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company Group
and the performance of Executive’s duties as President and Chief Executive
Officer of the Company and such other members of the Company Group as the Board
shall determine.  The Executive shall perform his duties and responsibilities to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

3


--------------------------------------------------------------------------------


(c)           With respect to all regular elections of directors during the
Employment Period, each of the Company and such other members of the Company
Group as the Board shall determine shall nominate, and use their respective best
efforts to elect, Executive to serve as a member of their respective boards of
directors.

 

2.3   Base Salary, Bonus and Benefits.

 

(a)           During the Employment Period, Executive’s total bas salary shall
be $473,000 per annum or such greater amount as the Board shall determine, from
time to time, in its sole discretion (the “Base Salary”), which salary shall be
payable in regular installments in accordance with the Company’s general payroll
practical and shall be subject to customary withholding.  The Company will
review the Executive’s total base salary annually.

 

(b)           During the Employment Period, Executive shall be eligible to
receive an annual (based on the Company’s fiscal year) bonus of up to 66-2/3% of
his Base Salary (the “Bonus”).  The Bonus shall be based upon the Company’s
annual financial results, as reflected in its audited financial statements, and
shall consist of a cash payment payable within thirty (30) days after the
completion of the Company’s audited annual financial statements.  The Bonus
shall be determined as follows:  Within a mutually agreeable time period prior
to the beginning of each fiscal year of the Company, Executive shall submit to
the Board for its approval the Company’s operational plan, including a fiscal
budget, for the next fiscal year of the Company.  The Board shall establish
financial targets and set conditions each year based on the approved operational
plan (a “Bonus Plan”).  The financial targets and conditions established for
Executive’s Bonus shall be consistent with those established for other senior
executives of the Company.  Executive shall receive the percentage of the
maximum Bonus specified by the applicable Bonus Plan, depending on whether the
Company attains all or a portion of the financial targets established, and meets
all of the conditions set under such Bonus Plan for that year.  Any of the
Company’s financial results that are used to calculate a Bonus shall be taken
only from the Company’s audited financial statements for the applicable year.

4


--------------------------------------------------------------------------------


(c)           During the Employment Period, consistent with past custom and
practice, Executive shall be entitled to (i) participate in all of the Company
Group’s employee benefit programs for which senior executive employees of the
Company Group are generally eligible, including, if offered by the Company to
such executives, medical surgical, hospitalization, dental, worker’s
compensation insurance and disability converge, (ii) four (4) weeks of paid
vacation each year (which shall include $5,000 paid to Executive for an annual
comparative shopping trip for research and development purposes to be taken
during such vacation), which if not taken may not be carried forward to any
subsequent year, (iii) the payment by the Company, or such other member of the
Company Group as the Bard shall determine to the Executive of a car allowance of
$1,000 a month, plus reimbursement of all reasonable, documented expenses
related to the operation of an automobile, including repairs, maintenance,
insurance and registration fees, (iv) payment by the Company of the premiums on
a $1 million term life insurance policy on the life of the Executive, the death
benefit of which will be payable to the Estate of the Executive or his designee
(the cost of the premiums thereon not to exceed $10,000 a year); provided,
however, that Executive shall assist the Company in procuring such insurance by
submitting a reasonable medical examination and by filling out, executing and
delivering such applications and other instruments in writing as may reasonably
be required by any insurer to which the Company may apply, and (v) such other
benefits as the Board may from time to time determine.  The benefits described
in Section 2.3(c)(i)-(v) above are collectively referred to herein as the
Executive’s “Benefits.”

 

2.4   Term; Severance Payments: Release.

 

(a)           The Employment Period shall end five years from the Commencement
Date, subject to earlier termination (i) by reason of Executive’s death or
Permanent Disability, (ii) by resolution of a majority of the directors of the
Board, terminating Executive’s employment hereunder, with or without Cause,
(iii) upon Executive’s voluntary resignation without Good Reason or (iv) upon
Executive’s resignation for Good Reason.

 

(b)           If the Employment Period is terminated by the Board for Cause or
by Executive’s voluntary resignation without Good Reason, the Executive shall be
entitled to his Base Salary and

5


--------------------------------------------------------------------------------


Benefits up to the end termination, but shall not be entitled to any further
Base Salary or Benefits or any then unpaid Bonus for that year, any prior year,
or any future year, or to any severance compensation of any kind, nature or
amount.

 

(c)           If Executive’s employment is terminated as a result of his death
or Permanent Disability, the Company shall pay or cause to be paid to Executive
or his Estate, as applicable, (i) unpaid Base Salary and Benefits up to the date
of such termination, (ii) any previously awarded but unpaid Bonus, and (iii)
such prorated Bonus for the fiscal year in which the termination occurs as the
Board shall determine in good faith on a basis consistent with past custom and
practice; and neither Executive nor his Estate shall be entitled to any further
Base Salary, Benefits or Bonus for that year or any future year, or to any
severance compensation of any kind, nature or amount.

 

(d)           Subject to paragraph 2.4(o), if the Employment Period is
terminated by the Board without Cause or by Executive’s voluntary resignation
for Good Reason, Executive shall be entitled to (i) unpaid Base Salary and
Benefits up to the date of such termination, (ii) any previously awarded but
unpaid Bonus, and (iii) if such termination occurs within two years following
the Commencement Date, for a period of two (2) years following the date of such
termination (the “severance period”), severance payments equal in the aggregate
to his annual Base Salary (payable in accordance with the terms of Section
2.4(f) below) (it being understood and agreed that if such termination occurs
after two years following the Commencement Date, the severance period for all
purposes of this Agreement shall be one (1) year following the date of such
termination).  Until the earlier of the end of the severance period and such
time as Executive begins to receive medical benefits other than those
contemplated herein, Executive shall continue to participate at the Company’s
cost in the Company’s medical plan on a level no less favorable than that
enjoyed by the Executive at the time of his termination.  In the event that the
Company shall be precluded under its existing policy to provide such coverage to
Executive, the Company shall, on a monthly basis, provide to Executive a cash
payment equal to the amount paid by the Company each month for the Executive’s
coverage under such plan.  Executive shall not be entitled to

6


--------------------------------------------------------------------------------


any further Base Salary, Benefits or then unpaid Bonus for the year, any prior
year, or to any further severance compensation of any king, nature or amount
except as herein provided.

 

(e)           Executive agrees that Executive shall be entitled to the payments
provided for in Section 2.4(d) if and only if Executive has not materially
breached as of the date of termination of the Employment Period the provisions
of Sections 2.5, 2.6 and 2.7 hereof and does not breach such Sections at any
time during the severance period, and the Company will be relieved of any
obligation to make such payments during any portion of the severance period in
which the Executive is in breach of any such obligation; provided the Company
will resume making such payments to Executive during the severance period at
such time as the Board determines in good faith that any such breach has ceased
or otherwise been cured.

 

(f)            Any severance payments pursuant, to Section 2.4(d) shall be made
in installments on the payment dates on which Executive’s Base Salary would have
otherwise been paid if the Employment Period had continued (net of any
withholding taxes), and as of the date of the final such payment none of the
Company or any other member of the Company Group shall have any further
obligation to Executive pursuant to this Section 2.4 except as provided by law.

 

(g)           Executive hereby agrees that no severance compensation of any
kind, nature or amount shall be payable to Executive in connection with any
termination of the Employment Period, except as expressly set forth in this
Section 2.4, and Executive hereby irrevocable waives any claim for any other
severance compensation.

 

(h)           Executive acknowledges and agrees that notwithstanding anything to
the contrary set forth above, no payments shall be made to the Executive by the
Company follwoing termination of this Agreement unless, if so requested by the
Company, Executive executes and delivers to the Company a release in form
satisfactory to the Company pursuant to which Executive releases and forever
discharges the Company, its then or former parents, subsidiaries and affiliates,
their respective predecessors and successors, and their respective officers,
employees, agents, and directors, from all claims or actions of any kind arising
on or before the date of termination.  This general release and waiver

7


--------------------------------------------------------------------------------


shall include, but not be limited to, all claims or actions arising out of, or
relating in any way to the Executive’s employment with the Company, including
any claim for compensation, or any claim of discrimination under any state,
federal or local law or regulation, including under the Age Discrimination in
Employment Act of 1967, as amended, or any claim for wrongful termination,
breach of contract, breach of covenant of good faith and fair dealing,
negligence or intentional infliction of emotional distress, misrepresentation of
defamation. If Executive maintains, or participates in any claim or action, in
any court or agency, based wholly or partially upon a claim or action Executive
has released or waived under this Agreement, Executive agrees to pay all
expenses an costs (including reasonable attorney’s fees) incurred by the Company
and those associated with the Company in defense of such claim or action. This
release shall not be construed as a waiver of any rights executive has under any
pension or other benefit plan maintained by the Company for its employees
generally.

 

2.5           Confidential Information     The Executive acknowledges that he
may have access to certain confidential, non-public and proprietary information
(the “Confidential Information”), concerning the Company and other members of
the Company Group and their respective officers, directors, shareholders,
employees, agents and representatives and agrees that: (i) unless pursuant to
prior written consent by the Board (which shall not be unreasonably withheld),
the Executive shall not disclose any Confidential Information or the provisions
of this Agreement to any third party, unless compelled by court order or
subpoena, in which case Executive shall (A) immediately notify the Company of
any such court order or subpoena in order to enable the Company to contest such
order or subpoena, (B) fully cooperate with any efforts by the Company to limit
the extent of such disclosure and (C) disclose only so much of such confidential
information as is necessary to comply with such court order or subpoena; (ii)
the Executive shall treat as confidential all Confidential Information and shall
take reasonable precautions to prevent unauthorized access to the Confidential
Information; (iii) the Executive shall not use the Confidential Information in
any way detrimental to the Company or any other member of the Company Group and
shall use the Confidential Information for the exclusive purpose of effecting
his duties of employment with the Company; and (iv) the Executive agrees that
the Confidential Information obtained

8


--------------------------------------------------------------------------------


during his employment with the Company shall remain the exclusive property of
the Company and any other member of the Company Group, and the Executive shall
promptly return to the Company all material which incorporates, or is derived
from, all such Confidential Information immediately following the date of
termination. It is hereby agreed that Confidential Information does not include
information generally available and known to the public or obtained from a
source not bound by a confidentiality agreement with any member of the Company
Group.

 

2.6           Inventions and Patents.      The Executive hereby agrees that all
inventions, innovations or improvements in the method of conducting the business
(including improvements, ideas and discoveries, whether patentable or not) of
the Company or any other member of the Company Group whether prior to, the date
hereof or thereafter, in each case conceived or made by him in the course of his
employment with the Company, belong to the Company and such other member of the
Company Group, except for such inventions, innovations and improvements that
have become part of the public domain and are not entitled to statutory or
common law protection.  The Executive will promptly disclose such inventions,
innovation or improvements to the Board and perform all actions reasonably
requested by the Board to establish and confirm such ownership by the applicable
member of the Company Group.

 

2.7           Noncompete, Nonsolicitation.

 

                (a)           The Executive acknowledges that in the course of
his employment with the Company or any other member of the Company Group he has
become familiar, and he will become familiar, with the Company Group’s trade
secrets and with other Confidential Information and that his services have been
and will be of special, unique and extraordinary value to the Company Group.
Therefore, the Executive agrees that, (1) during the time he is employed by the
Company or any other member of the Company Group and (ii) during the severance
period (the “Noncompete Period”), the Executive shall not directly or indirectly
own, manage, control, participate in, consult with, render services for, or in
any manner engage in, any business competing directly or indirectly with the
business of the Company Group (as defined below), within any metropolitan area
in which any member of the Company Group engages or has definitive plans to
engage in such business as of the date of termination

9


--------------------------------------------------------------------------------


by the Company Group; provided, that the Executive shall not be precluded from
purchasing or holding publicly-traded securities of any such entity so long as
the Executive shall hold less than 2% of the outstanding units of any such class
of securities and has no active participation in the business of such entity. 
At the Company’s option, the Noncompete Period shall be extended for up to one
(1) additional year provided that the Company extend the severance period for a
corresponding period.  As used in this Section 2.7(a) the business of the
Company Group means the ownership, management, operation, or franchising of
restaurants; canteens, cafeterias; kiosks and other food service operations
featuring Mexican food and the manufacture and distribution of Mexican food
products.

 

(b)           During the Noncompete Period, the Executive shall not directly or
indirectly (i) induce or attempt to induce any employee of the Company or any
other member of the Company Group to leave the employ of the Company or any
other member of the Company Group except for such employees whose employment has
been terminated for at least six months, or (iii) induce or attempt to induce
any customer, supplier, licensee, licensor, franchisee, franchisor or other
business relation of the Company or any other member of the Company Group to
cease doing business with the Company or such other member of the Company Group.

 

(c)           The Executive agrees that (i) the covenants set forth in this
Section 2.7 are reasonable in geographical and temporal scope and in all other
respects, (ii) the Company would not have entered into this Agreement but for
the covenants of the Executive contained herein, and (iii) the covenants
contained herein have been made in order to induce the Company to enter into
this Agreement.

 

(d)           If, at any time enforcement of this Section 2.7, a court shall
hold that the duration, scope, or area restrictions stated herein are
unreasonable under circumstances shall be substituted for the stated duration,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

10


--------------------------------------------------------------------------------


ARTICLE III

Miscellaneous

3.1           Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach; violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) the Executive
is not a party to or bound by any employment agreement, consulting or service
agreement, noncompete agreement or confidentiality agreement with any other
person or entity, and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligations; under
this Agreement and that he fully understands the terms and conditions contained
herein.

3.2           Survival. Sections 2.4, 2.5, 2.6, and 2.7 and Sections 3.1 through
3.2 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

3.3           Notices. All notices, demands or other communications to be given
or delivered under of by reason of the provisions of this Agreement will be in
writing and will only be deemed to have been given when delivered personally,
send via nationally recognized overnight courier, or send via facsimile to the
recipient. Such notices, demands and other communications will be sent to the
address indicated below:

 

To the Company:

 

 

 

 

 

To the Executive:

 

 

 

Mr. Frederick Wolfe

 

 

11


--------------------------------------------------------------------------------


Or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.

3.4           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will be affect any
other provision or any other jurisdiction, but this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

3.5           Complete Agreement. This Agreement embodies the complete agreement
and understanding among the parties and supersede and preempt any prior
understanding; agreements or representations by or among the parties, written or
oral.

3.6           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deems to be an original and all of which taken
together constitute one and the same agreement.

3.7           Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors and assigns. Notwithstanding anything to the contrary contained
herein, the Company shall have the right to assign any and/or all of its rights
and obligations under this Agreement (i) to one  or more other members of the
company Group; provided, however that no such assignment by the Company shall
relieve the Company of its obligations hereunder in the event that any such
obligations are not satisfied by the other members of the Company Group and (ii)
in connection with the sale of the Company, whether by merger, consolidation,
reorganization, sale of all or substantially all of the Company’s assets, or
sale of a majority of the outstanding shares of the Company’s stock or
otherwise.

3.8           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen hereto by the parties hereto to express
their mutual intent, and no rule of strict construction shall be applied to this
Agreement.

12


--------------------------------------------------------------------------------


3.9           Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

3.10         Governing Law. All questions concerning the constructive, validity
and interpretation of this Agreement and the exhibits and schedules hereto will
be governed by and construed in accordance with the domestic laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

3.11         Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights, under this Agreement specifically, to recover damages caused
by any actual or threatened breach or violation of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any actual or threatened breach of the provisions of this Agreement and
that, in addition to any other remedies available under application law, any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

3.12         Amendment of Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the dates set forth below.

REAL MEX RESTAURANTS, INC.

 

 

Dated:

11/09/06

 

By:

/s/ Steven L. Tanner

 

 

Name:

Steven L. Tanner

 

 

Title:

CFO

 

 

 

 

 

Dated:

10/24/06

 

/s/ Frederick Wolfe

 

 

Frederick Wolfe

 


--------------------------------------------------------------------------------